Citation Nr: 1719306	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for quadriplegia due to complications from cervical spine surgery.


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from October 1980 to October 2000.  He was awarded the Air Force Commendation Medal with four devices, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The evidence shows that the Veteran's quadriplegia was proximately caused by VA medical staff's breach of the standard of care in furnishing the May 5, 2010 C5-6 laminectomy and subsequent treatment.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a disability manifested by quadriplegia are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.358, 3.361(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeal for compensation under 38 U.S.C.A. § 1151 for quadriplegia due to complications from cervical spine surgery has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this matter, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service-connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b) (2016); see also 38 C.F.R. § 3.358(b)(1) (2016).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1) (2016); see also 38 C.F.R. § 3.358(c)(1) (2016).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1) (2016).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2016).

In evaluating the probative value of competent medical evidence, the Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran and his representative assert that VA physicians negligently failed to appreciate the Veteran's post-operative symptomatology as evidence of a developing hematoma pushing on his spinal cord, and that had VA medical staff exercised the proper standard of care the Veteran would not have been rendered a quadriplegic.  See June 2010 claim and July 2011 Form 95-109.  

By way of background, a May 5, 2010 VA operative report from the Gainesville VA Medical Center, timestamped at 2:50 PM, indicates the Veteran underwent C5-6 laminectomies, performed by Dr. G. F., Dr. M. L., and Dr. N. K.  The report stated that the C5-6 lamina and thecal sac widely decompressed after the laminectomy, and that there were no complications from the procedure.  A nursing note from 6:45 PM stated the Veteran was alert and oriented and denied complaints of neck pain, but was unable to void.

Records from May 6, 2010 include neurological assessments performed at 5:42 AM, 10:55 AM, and 1:08 PM, all of which indicated that motor strength was normal throughout and that the Veteran's sensory systems were intact.  The records show the Veteran was unable to void throughout the day.  At 11:20 AM, the Veteran reported pain and spasm in his neck and back; he was given 5 milligrams of valium at 10:00 AM.  He was provided 50 milligrams of Tramadol and 2 milligrams of morphine at 12:40 PM; however, the Veteran continued to report severe muscle spasms.  Records show that he was given 2 Percocet tabs around 2:30 PM and 15 milligrams of oxycodone at 5:50 PM.  By 6:52 PM, the Veteran declined to get out of bed due to pain.  One of the operating surgeons, Dr. N. K., visited and gave new orders for pain medications.  

By 12:15 AM on May 7, the Veteran was reportedly unable to move his arms and legs, though nurses indicated he was still moving his legs.  Upon evaluation by Dr. N. K., the Veteran had trace movement of feet; his arms were in flexed posture and he had no sensation below the deltoid muscles.  The Veteran's biceps strength was intact but he had no triceps or grip strength.  Upon reevaluation, the Veteran was unable to move his feet, and had no peroneal or rectal tone.  A computed tomography (CT) scan revealed a likely hematoma in the operative site which was causing spinal cord compression.  

An operation to explore of the wound and evacuate the hematoma was performed that morning.  The surgical wound was reopened, and examination of the cervical spinal cord showed blood at different levels of coagulation.  The spinal cord was decompressed and washed out.  There were no complications, and the Veteran was taken to the critical care unit in guarded condition.  

By 6:15 PM on May 7, the Veteran could not move either leg, but still had sensitivity in the legs.  His arms curled towards the chest, and while he had sensation in his arms, he was unable to perform fine motor movements.

The May 12, 2010 discharge summary indicated the Veteran had experienced minimal improvement neurologically.  He had reduced strength in the biceps bilaterally, but was able to extend his arms though not against resistance.  The Veteran had no muscle strength in his lower extremities.  He had diminished but present sensory function at C5.  He was noted to have urinary retention requiring in and out catheterization, and bowel incontinence.  

As additional disability is shown by the Veteran's quadriplegia and related complications, the remaining question is whether such additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran's care and surgical treatment.

A November 2010 VA opinion from Dr. R. W., orthopedic physician, concluded that the Veteran's catastrophic neurologic sequela of the cervical spine surgery was an ordinary risk of the surgical procedure that was performed.  The clinician provided no rationale for the opinion.

A July 2011 opinion from Dr. J. D., a clinical professor and Board-certified neurosurgeon, indicated that although Dr. N. K. reportedly visited the Veteran several times on May 6, 2010, there was no evidence that he spoke to the Veteran, examined the Veteran, or spoke with the nurses regarding any new complaints or concerns, all of which were breaches of the standard of care.  Dr. J. D. wrote that by noon on May 6, 2010 the Veteran was most likely already beginning to bleed at the operative site, which a careful physical examination would most likely have revealed.  He added that an operative intervention and repair could have been done at that time without any neurological deficits to the Veteran.  Dr. J. D. further indicated that Dr. N. K. would have been able to diagnose the bleed and spare the Veteran from any neurological injury when he visited at around 5 PM on May 6, 2010.  Dr. J. D. opined that a thorough neurological examination should have led to surgery to evacuate the developing hematoma, which would have preserved the Veteran's neurological function.  He concluded that had the hematoma been evacuated even hours earlier than when it was, it would have made a difference in the Veteran's neurological outcome.  

Having carefully considered the facts of the Veteran's particular case, the Board finds that the Veteran's quadriplegia was due to fault on the part of VA in not carefully examining the Veteran and performing a thorough neurological evaluation after his C5-6 laminectomy surgery.  As noted above, Dr. J. D. wrote that careful physical examination of the Veteran would have revealed bleeding at the operative site, and that a neurological examination should have led to surgery to evacuate the developing hematoma, which would have preserved the Veteran's neurological function.  Dr. J.D. also concluded that there were breaches in the standard of care with regard to treatment.  The Board considered the November 2010 VA opinion but as it lacked a supporting rationale it has minimal probative value.

Therefore, the Board concludes that entitlement to compensation under 38 U.S.C.A. § 1151 for quadriplegia, following C5-6 laminectomy surgery performed at the VA Medical Center in Gainesville, Florida on May 5, 2010 is warranted.


ORDER

Compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a disability manifested by quadriplegia is granted.



____________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


